Broyles, C. J.
1. “Wliile recent possession of stolen goods unexplained will justify a conviction for larceny, the mere possession of goods several months subsequent to the time they were alleged to have been stolen and a failure to satisfactorily account for such possession will not alone authorize a conviction.” Calloway v. State, 111 Ga. 832 (36 S. E. 63) ; Turner v. State, 114 Ga. 45 (39 S. E. 863).
2. Applying the foregoing ruling to the facts of the instant ease, the conviction of larceny was unauthorized, and the refusal to grant a new trial was error.

Judgment reversed.

Maolntyre mid Guerry, JJ., oonour.